REYNOLDS, J.
*496OPINION.
The goods whose price is sued for were shipped by express, April 20, 1921.
Defendant sold the goods during the months of June and July.
On August 28, 1921, defendant telegraphed plaintiff:
“Will remit September tenth. Many thanks for your courtesy.”
This promise to pay was made long after the goods had been received and after many of them had been sold; and under this telegram we do not think the judgment of the District Court was erroneous.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed.